10

1]

12
13
14
15
16
17
18
19

20
a
22

23
“04

25

26

27

28

 

Case 2:18-cv-00659-JLR Document 114 Filed 07/29/19 Page 1 of5
The Hon. James. L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CALIFORNIA EXPANDED METAL

PRODUCTS COMPANY, a California
corporation; and CLARK WESTERN Case No. 2:18-cv-00659-JLR
DIETRICH BUILDING SYSTEMS LLC, dba

CLARKDIETRICH BUILDING SYSTEMS, an | sTIPUL, ATED MOTION AND Y
Ohio limited liability company “FP

 

[PROPOS:

EXTEND DISCOVERY CUT-OFF
Plaintiffs, FOR EXPERT WITNESS

y. | DEPOSITION

NOTE ON MOTION CALENDAR;

JAMES A. KLEIN, an individual, July 29, 2019

BLAZEFRAME INDUSTRIES, LTD, a
Washington Company, and SAFTI-SEAL,
INC., a Washington company,

Defendants,

 

 

Pursuant to. Local Civil Rule 16(b)(5), and subject to the Court’s approval, Plaintififs
California Expanded Metal Products Company (“CEMCO”) and Clarkwestern Dietrich Building
Systems LLC, d.b.a. ClarkDietrich Building Systems (“ClarkDietrich”) (collectively “Plaintiffs”’),
and Defendants James A. Kicin, BlazeFrame Industries, Ltd., and Safti-Seal, Inc, (collectively,
“Defendants”, by and through their counsel of record, move the Court to extend Discovery cut-off

to take a single expert witness deposition after the current discovery cut-off date of July 29, 2019.
131697,0001/7737528.2

 

LANE POWELL rc

. . 1420 FIFTH AVENUE, SUITE 4200
Motion And Reepesed] Order To Extend Discovery P.O, BOX 91302
Cut-Off - 1 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
Case No. 2:15-cv-01096-JLR

 

 
 

ao nN DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 114 Filed 07/29/19 Page 2 of 5
The Hon. James. L. Robart

If granted, the requested extension will not affect any other deadline set by the Court. Good cause

exists for the extension as follows. |
STIPULATED MOTION TO EXTEND DISCOVERY CUT-OFF

Under the Court’s current scheduling order, discovery is set to close today, July 29, 2019.

The deposition of Defendants’ expert witness, Dan Lindsay, was set to occur on July 29, 2019.

Unfortunately, Mr. Lindsay became ill and informed the parties by email on Sunday, July 28, 2019,

that he would not be available to be deposed as scheduled, See July 29, 2019, Bageant Decl. Exh.

A. To allow Mr, Lindsay to recover from his illness, the parties agreed, subject to the Court’s

approval, to reschedule the deposition to August 1, 2019, in Houston, Texas. Thus, subject to the

Court’s approval, the Parties have stipulated to extending the deadlines for discovery to take Mr.

Lindsay’s deposition until August 1, 2019.
The requested extension will not affect the other dates in the case. The trial scheduled at
the end of the year will also not be affected. Therefore, based on the foregoing, the parties

respectfully request that the Court GRANT this stipulated motion.

Respectfully submitted,
TROJAN LAW OFFICES
by

July 29, 2019 /s/ R. Joseph Trojan
R. Joseph Trojan (pro hac vice)
9250 Wilshire Blvd.
Beverly Hills, CA
Attorney for Plaintiff,
CALIFORNIA EXPANDED METAL PRODUCTS

 

COMPANY
131697,0001/7737528.2
LANE POWELL rc
. . 1420 FIFTH AVENUE, SUITE 4200
Motion And fPraposed+Order To Extend Discovery P.O, BOX 91302
Cut-Off - 2 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
Case No, 2:15-cv-01096-JLR

 

 
 

i
12
13
14
15
16
17
18
19
20

a1

22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document114 Filed 07/29/19 Page 3 of5

July 29, 2019

July 29, 2019

~ Suly 29, 2019

July 29, 2019

131697,0001/7737528.2

The Hon. James. L. Robart

/s/ Brian G. Bodine

Brian G. Bodine (WSBA No. 22414)

LANE POWELL PC

1420 Fifth Avenue, Suite 4200

Seattle, WA 98111

Telephone: 206-223-7000

Attorney for Plaintiff, .
CALIFORNIA EXPANDED METAL PRODUCTS
COMPANY

/s/ Ann G, Schoen
Ann G, Schoen (pro hae vice)
FROST BROWN TODD LLC

301 East Fourth Street, Suite 3300
Cincinnati, OH 45202:

Telephone: 513-651-6128

Attorney for Plaintiff,

CLARKWESTERN DIETRICH BUILDING
SYSTEMS LLC

/s/ Robert J. Carlson

Robert J. Carlson (WSBA No. 18455)

LEE & HAYES PLLC

701 Pike Street, Suite 1600

Seattle, WA 98101

Telephone: 206-876-6029

Attorney for Plaintiff,

CLARKWESTERN DIETRICH BUILDING
SYSTEMS LLC

/s/ Patrick C, Bageant

Patrick C, Bageant (No. 44268)
HOLLYSTONE LAW

1775 West State Street, #286
Boise, ID 83702

Telephone: 208-596-5343

Thomas E Loop (No. 27546)

LOOP INTELLECTUAL PROPERTY LAW
1700 Seventh Avenue, Suite 2100

Seattle, WA 98101

Telephone: 206-568-3100

LANE POWELL rc

. . 1420 FIFTH AVENUE, SUITE 4200
Motion And EPrapeserl] Order To Extend Discovery P.O. BOX 91302

Cut-Off - 3

Case No, 2:15-cv-01096-JLR

SEATTLE, WA 98111-9402
- 206.223.7000 FAX: 206.223.7107

 

 
oOo ms ND

‘Oo

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25

26

27
28

 

Case 2:18-cv-00659-JLR Document114 Filed 07/29/19 Page 4 of5

IT IS SO ORDERED

Dated: 30 Su \y WIN

131697.0001/7737528,.2

The Hon. James. L. Robart

Thomas J. Lloyd, III (pro hac vice)
Greener Burke Shoemaker Oberrecht PA
950 West Bannock Street Suite 950
Boise, ID 83702

Telephone: 208-319-2600

Attorneys for Defendants.

 

The Honoralle James &..Robart
United States District Judge

LANE POWELL Pc

: : : 1420 FIFTH AVENUE, SUITE 4200
Motion And [Presesed} Order To Extend Discovery P.O, BOX 91302

Cut-Off - 4
Case No, 2:15-cv-01096-JLR

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 

 
 

10
11
12
“13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 114 Filed 07/29/19 Page 5 of5

CERTIFICATE OF SERVICE

I hereby certify that on July 29, 2019, I filed the foregoing document with the above-
captioned court’s CM/ECF system, which will cause it to be served electronically upon all counsel
of record:

tj!@elamburke.com
thomas@seattlepatentlaw.com
pbageant@hollystonelaw.com
bob@leehayes.com
JKersting@fbtlaw.com
ASchoen@fbtlaw.com
torjan@trojanlawoffices.com

By:_/s/ Brian G. Bodine

0121667.0656744 4845-8624-7532v1

131697,0001/7737528,2 :

 

LANE POWELL rc
1420 FIFTH AVENUE, SUITE 4200
P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206,223,7107

Motion And Order To Extend Discovery Cut-Off - 6
Case No, 2:15-cv-01096-JLR

 

 
